Citation Nr: 1044353	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to April 7, 2008, and 
in excess of 50 percent on and after April 7, 2008.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.  

This matter comes before Board of Veterans' Appeals (Board) on 
appeal from a rating decision entered in December 2005 by the 
VARO in Houston, Texas, denying the Veteran's claim for increase 
for PTSD received by the RO in August 2005.  By further RO action 
in August 2009, the rating assigned for the Veteran's PTSD was 
increased from 30 percent to 50 percent, effective from April 7, 
2008.  On the basis of that August 2009 action, the Board has 
styled the issue now before it as involving the Veteran's 
entitlement to a rating in excess of 30 percent for PTSD prior to 
April 7, 2008, and in excess of 50 percent on and after April 7, 
2008.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2010.  A transcript 
of that proceeding is of record.  At his hearing, the Veteran 
indicated that the claim now before the Board entailed the 
question of the initial rating to be assigned for his PTSD.  
However, the record indicates clearly that service connection for 
PTSD with the assignment of an initial rating of 30 percent 
therefor was effectuated by RO action in September 2002 and, 
following November 2002 notice to the Veteran of the action taken 
and with respect to his appellate rights, no timely appeal of the 
September 2002 action was initiated, thereby rendering final the 
September 2002 action.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2010).  Accordingly, while the question of 
initial rating is not presented by the instant appeal and is not 
herein addressed, the issue of an increased rating for PTSD is 
before the Board for review, as styled on the title page.  

In the context of the instant appeal, and through his April 2010 
testimony, the Veteran has reasonably raised the issue of TDIU 
entitlement.  Notice is taken that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such a claim is raised by a veteran or 
otherwise reasonably raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that a veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Id.

With regard to TDIU entitlement, the Board observes that the RO 
has not developed or adjudicated this issue.  However, as noted 
above, the Court has held that a request for a TDIU is not a 
separate "claim" for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, supra, at 453-54.  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether a veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.  As that is the case here, such issue is within 
the Board's jurisdiction for review and has been added to the 
title page of this document and is further addressed in the 
Remand below.  

The appeal as to the certified issue of the Veteran's entitlement 
to an increased rating for PTSD is REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on his part.


REMAND

In the April 2010 testimony brought forward by the Veteran, he 
indicated that since 2004 he had been receiving ongoing VA 
psychiatric treatment, seeing Dr. E. John, a VA psychiatrist 
every three months.  In addition, he was undergoing VA group 
therapy on a weekly basis, with each session lasting 
approximately 90 minutes.  As well, the Veteran testified that, 
since he was last evaluated for compensation purposes by VA in 
April 2008, the anger associated with his PTSD had worsened.  

Review of the record indicates that the most recent VA treatment 
reports are from mid-March 2008 and that further efforts are 
needed to obtain updated treatment records relating to Dr. John's 
ongoing psychiatric management of the Veteran's PTSD and those 
pertaining to weekly group therapy.  In addition, given that more 
than two and one-half years have elapsed since a VA examination 
was last conducted as to the Veteran's PTSD and in view of his 
recent allegation of a worsening of his PTSD symptoms, further VA 
examination is found to be in order to assess the current 
severity of his PTSD.  

Also, inasmuch as the issue of TDIU entitlement has not been 
developed or adjudicated by the RO to date, remand to permit 
those actions to be undertaken is necessary.  As well, obtaining 
a medical opinion from a VA clinician as to the impact of the 
Veteran's multiple service-connected disabilities on his 
employability is found to be advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the Veteran, consistent 
with the provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010) and 38 
C.F.R. § 3.159 (2010), as to the newly 
raised issue of TDIU entitlement, as well 
as the previously certified issue of 
entitlement to an increased rating for 
PTSD, to include notifying him of the 
information and evidence needed or still 
needed to substantiate those claims.  As 
well, he should be advised of his right to 
request assistance from VA in obtaining the 
needed evidence and information to 
substantiate his claims for VA 
compensation.

Depending upon the Veteran' response, any 
and all assistance due him must then be 
provided by VA.

2.  Obtain all records of VA treatment, not 
already on file, which were compiled since 
March 19, 2008, for inclusion in the 
Veteran's claims folder.  Those records 
should include but are not limited to the 
records of ongoing VA psychiatric treatment 
from E. John, M.D., as well a weekly group 
therapy sessions at the Victoria Outpatient 
Clinic.  

3.  Thereafter, afford the Veteran a VA 
psychiatric examination in order to asses 
the current nature and severity of his 
PTSD.  The claims folder should be 
furnished to the examiner or use in the 
study of this case and the report of each 
such examination should reflect whether in 
fact the claims folder was actually made 
available to and reviewed by the examiner.  
The examination should entail a review of 
the relevant medical evidence in the claims 
file, the taking of a complete psychiatric 
history, as well as the conduct of a mental 
status evaluation and any tests deemed 
necessary by the examiner.  All pertinent 
diagnoses should be fully set forth and a 
score on the Global Assessment of 
Functioning Scale should be assigned by the 
examiner based solely on the Veteran's PTSD 
and any related disability.  

As well, it is requested that the VA 
examiner offer an opinion as to the 
following:

Is it at least as likely as not (50 percent 
probability) that the Veteran's PTSD and 
other service-connected disabilities (shell 
fragment wound scar of the right side of 
the neck, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 
percent disabling; and malaria and 
bilateral hearing loss, each evaluated as 0 
percent disabling) preclude his performance 
of substantially gainful employment (more 
than marginal employment) consistent with 
his educational background of a high school 
diploma and an employment history as a 
production supervisor of a chemical plant?

In responding, the examiner is requested to 
formulate his or her opinion utilizing the 
at least as likely as not language.  The 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

4.  Lastly, initially adjudicate the issue 
of TDIU entitlement and readjudicate the 
matter of the Veteran's entitlement to a 
rating in excess of 30 percent for PTSD 
prior to April 7, 2008, and in excess of 50 
percent on and after April 7, 2008, and to 
the extent that any benefit sought is or 
continues to be denied, a statement of the 
case or supplemental statement of the case, 
as applicable, should be provided to the 
Veteran and he should then be afforded a 
reasonable period in which to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


